Name: Commission Regulation (EEC) No 2293/83 of 10 August 1983 re-establishing the levying of customs duties on textile fabrics impregnated, etc., products of category 100 (code 1000), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/28 Official Journal of the European Communities 11 . 8 . 83 COMMISSION REGULATION (EEC) No 2293/83 of 10 August 1983 re-establishing the levying of customs duties on textile fabrics impregnated, etc., products of category 100 (code 1000), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply Whereas, in respect of textile fabrics impregnated, etc., products of category 100 (code 1000), the relevant ceiling amounts to 21 tonnes ; whereas, on 8 August 1983, imports of the products in question into the Community originating in South Korea, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to South Korea, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3378/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annex A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 14 August 1983 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3378/82, shall be re-established in respect of the following products, imported into the Community and originating in South Korea : Code Category CCT heading No NIMEXE code ( 1983) Description 0 ) (2) (3) (4) 1000 100 59.08 59.08-10 ; 51 ; 61 ; 71 ; 79 Textile fabrics impregnated, coated, covered or laminated with prepara ­ tions of cellulose derivatives or of other artificial plastic materials Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 August 1983 . For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 363, 23 . 12 . 1982, p. 92.